—In an action for a divorce and ancillary relief, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated June 21, 1999, as denied that branch of her motion which was to vacate two judgments, in effect, for legal fees, entered upon the filing of affidavits of confession of judgment.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
A person seeking to vacate a judgment entered upon the filing of an affidavit of confession of judgment must commence a separate plenary action for that relief (see, Rubino v Csikortos, 258 AD2d 638; L.R. Dean, Inc. v International Energy Resources, 213 AD2d 455; Burtner v Burtner, 144 AD2d 417). Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.